In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*********************
DILLON COPENHAVER and                *
AMANDA BUCKMAN, on behalf of *              No. 13-1002V
their deceased minor child,          *      Special Master Christian J. Moran
NICHOLAS COPENHAVER,                 *
                                     *
                  Petitioners,       *      Filed: October 31, 2016
                                     *
v.                                   *      Attorneys’ fees and costs; motion
                                     *      for review; amount which is not
SECRETARY OF HEALTH                  *      disputed.
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
*********************
Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioners;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for respondent.

     UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS1

       After receiving one award of attorneys’ fees and costs on an interim basis
and litigating their case through one level of appeal, the petitioners have filed a
motion for a final award of attorneys’ fees and costs. The Secretary did not oppose
the request. The petitioners are awarded the amount to which there is not a
dispute.

       The initial award of attorneys’ fees and costs compensated the petitioners for
early activities in this case. On December 19, 2013, the petitioners filed a petition

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10 through 34. The petitioners alleged that Nicholas Copenhaver
suffered an autoimmune inflammatory event, which resulted in his death. The
petitioners filed medical records, obtained reports from experts, and participated in
a hearing. In August 2015, the petitioners filed a motion for interim attorneys’ fees
and costs. In September 2015, the parties stipulated to an amount of $104,684.98
for all attorneys’ fees and litigation costs through August 20, 2015. Respondent
did not challenge the petitioners’ good faith or reasonable basis, and the petitioners
were found eligible for an award of interim attorneys’ fees and costs. See
Decision, issued Sept. 28, 2015, 2015 WL 6167524.

      Subsequent to the fees award through August 20, 2015, the parties
conducted post hearing briefing. The petitioners were denied compensation.
Decision, May 31, 2016, 2016 WL 3456436. The petitioners filed a motion for
review in June 2016. The motion for review was denied on October 5, 2016.
Opinion, issued Oct. 20, 2016.

       On October 25, 2016, the petitioners filed an unopposed motion for
attorneys’ fees and costs. The petitioners request attorneys’ fees and costs in the
amount of $27,000.00, almost all of which are associated with the motion for
review. In accordance with General Order #9, the petitioners’ counsel represents
that the petitioners incurred no out-of-pocket expenses.

       Even though compensation was denied, petitioners who bring their petition
in good faith and who have a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Again, because the
petitioners’ acted in good faith, and because there was a reasonable basis for
proceeding on the motion for review, the petitioners are eligible for an award of
attorneys’ fees and costs. Respondent does not contend that the etitioners failed to
satisfy these criteria.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of the petitioners’ request and the lack of
opposition from respondent, the undersigned GRANTS the petitioner’s motion for
attorneys’ fees and costs.

    Accordingly, the undersigned awards the total of $27,000.00. Of this
amount $ 27,000.00 shall be payable as a lump sum in the form of a check

                                          2
jointly payable to the petitioners and the petitioners’ counsel Andrew D.
Downing. 2

       The clerk of the court shall enter judgment in accordance herewith.3

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                3